Case: 09-60604     Document: 00511112808          Page: 1    Date Filed: 05/17/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 17, 2010
                                     No. 09-60604
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ABDULALI NURAMOHA MAKNOJIA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 987 637


Before HIGGINBOTHAM, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Abdulali Nuramoha Maknojia, a native and citizen of India, petitions this
court to review the decision of the Board of Immigration Appeals (BIA)
upholding the decision of the immigration judge denying his application for
withholding of removal. Maknojia argues that given his credible testimony and
the documentary evidence depicting the persecution of Muslims by Hindu
extremists, a reasonable person in his circumstance would fear persecution if
returned to India.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-60604    Document: 00511112808 Page: 2      Date Filed: 05/17/2010
                                No. 09-60604

      We conclude from a review of the record that the BIA’s determination is
supported by substantial evidence, and the record does not compel a conclusion
contrary to the BIA’s denial of withholding of removal. See Eduard v. Ashcroft,
379 F.3d 182, 193 (5th Cir. 2004); Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994);
8 C.F.R. § 208.16(b). Accordingly, the petition for review is DENIED.




                                      2